Case 4:12-cr-00211-ALM-KPJ Document 276 Filed 03/22/21 Page 1 of 3 PageID #: 1087




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 UNITED STATES OF AMERICA                       §
                                                §   Case Number: 4:12-CR-211
 v.                                             §   Judge Mazzant
                                                §
 ROCKY SIKES                                    §

                            MEMORANDUM OPINION & ORDER

         Pending before the Court is Defendant’s Motion for Compassionate Release (Dkt. #272).

  The Court, having considered the Motion, the response, the record, and the applicable law, finds

  that the motion must be DENIED without prejudice.

                                         BACKGROUND

         On June 20, 2014, Defendant Rocky Sikes (“Sikes”) pleaded guilty to Conspiracy to

  Possess with the Intent to Manufacture and Distribute Methamphetamine, a violation of 21 U.S.C.

  § 846 (Dkt. #1). Sikes was sentenced to 84 months’ imprisonment, which the Court later reduced

  to 70 months (Dkt. #273). This sentence runs consecutive to a state term of imprisonment (Dkt.

  #273). He is serving his sentence at FCI Texarkana. See https://www.bop.gov/inmateloc/ (Reg.

  No. 20453-078). The Bureau of Prisons projects he will be released on April 11, 2022. Id. He has

  served more than 54% of his statutory term (Dkt. #275, Exhibit A).

         On January 4, 2021, Sikes moved for compassionate release (Dkt. #272). On January 13,

  2021, the Government responded. On March 3, 2021, Sikes replied (Dkt. #275).

                                      LEGAL STANDARD

         Once a sentence is imposed, BOP is solely responsible for determining an inmate’s place

  of incarceration. See 18 U.S.C. § 3621(b); Moore v. United States Att’y Gen., 473 F.2d 1375, 1376

  (5th Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24, 39 (2002) (plurality opinion)
Case 4:12-cr-00211-ALM-KPJ Document 276 Filed 03/22/21 Page 2 of 3 PageID #: 1088




  (“It is well settled that the decision where to house inmates is at the core of prison administrators’

  expertise.”). A court has no authority to designate a prisoner’s place of incarceration. United States

  v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993).

                                              ANALYSIS

         Sikes seeks home confinement based on his underlying medical conditions and COVID-19,

  arguing they present “extraordinary and compelling reasons” to grant home confinement

  (Dkt. #272). The Government opposes the Motion, arguing Sikes only seeks home confinement,

  which the Court has no authority to order (Dkt. #273).

         The Court finds it lacks authority to order BOP to place Sikes on home confinement. A

  judgment of conviction imposing a sentence of imprisonment “constitutes a final judgment and

  may not be modified by a district court except in limited circumstances.” Dillon v. United States,

  560 U.S. 817, 824, 130 S. Ct. 2683, 177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. § 3582(b)); see

  also 18 U.S.C. § 3582(c). One such circumstance arises from 18 U.S.C. § 3582(c)(1)(A)(i), which

  authorizes a district court to reduce a term of imprisonment when “extraordinary and compelling

  reasons” for a reduction exist that are “consistent with applicable policy statements issued by the

  Sentencing Commission,” and other procedural and substantive requirements are met. 18 U.S.C.

  § 3582(c)(1)(A). But while compassionate release may be warranted in limited circumstances,

  “neither the CARES Act nor the First Step Act authorizes the court to release an inmate to home

  confinement.” United States v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D.

  Tex. May 15, 2020). BOP alone is responsible for determining an inmate’s place of incarceration.

  See Moore v. United States Att’y Gen., 473 F.2d at 1376.

         In Sikes’s administrative requests for relief, he only asked “to be released to home

  confinement pursuant to 18 U.S.C. § 3582(c)(1) due to my medical conditions (cirrhosis of the



                                                    2
    Case 4:12-cr-00211-ALM-KPJ Document 276 Filed 03/22/21 Page 3 of 3 PageID #: 1089




      liver, hep c, and chronic case high blood pressure” (Dkt. #272, Exhibit D). In denying Sike’s

      appeal for home confinement, Regional Director Baltazar instructed Sikes to “submit a RIS request

      to the Warden as outlined in Program Statement 5050.50” if he was seeking compassionate release.

      (Dkt. #272, Exhibit D). Sikes has not provided evidence that he resubmitted his request. Likewise,

      his Motion does not request a sentence reduction, only that he serve the remainder of his term on

      home confinement (Dkt. #272).

             As the Court lacks authority to order the BOP to place Sikes on home confinement, his

      Motion is denied. If Sikes seeks to file a motion for sentence reduction, he may do so after

.     exhausting his administrative remedies.

                                                CONCLUSION

             It is therefore ORDERED that Defendant’s Motion for Compassionate Release

      (Dkt. #272) is DENIED without prejudice.

             SIGNED this 22nd day of March, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                      3
